OPINION
{¶ 1} Appellant, Michael Cayson ("Cayson"), appeals the judgment entered by the Trumbull County Court of Common Pleas. Cayson received a total prison term of nine years for his convictions of felonious assault, abduction, and having a weapon while under disability.
 {¶ 2} The relevant facts established at trial are as follows. The victim in this matter was Tricia Brown ("Brown"). Brown and Cayson had a relationship that lasted approximately three years. Both Cayson and Brown maintained separate residences. At the time of the offense, Brown lived in a residence on Jefferson Street in Warren, Ohio. She testified that during their relationship, Cayson had visited her at that house numerous times, had spent the night there, and, at one time, had a key. The relationship ended in September 2003.
 {¶ 3} Cayson was a truck driver. On October 12, 2003, he called Brown and told her he was out of town at a truck stop. Brown testified that Cayson may have said he was in Maryland.
 {¶ 4} D